Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 28, 2015

The Court of Appeals hereby passes the following order:

A15A2140. IN THE INTEREST OF W. A. J., a child.

      David Brennan has filed a direct appeal from the juvenile court’s order denying
his petition to legitimate a minor child. Appeals in domestic relations cases must
comply with the discretionary appeal procedure, and a legitimation action is a
domestic relations case. See OCGA § 5-6-35 (a) (2); Brown v. Williams, 174 Ga.
App. 604 (332 SE2d 48) (1985). Accordingly, Brennan was required to file an
application for discretionary appeal to obtain review of this order. Because he failed
to comply with the discretionary appeal procedures, this appeal is DISMISSED for
lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            07/28/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.